DETAILED ACTION
1.	This action is made Final in response to applicant’s Amendments / Request for Reconsideration filed 11/9/22.  Claims 1 and 11 are amended; claims 21-23 are added.  Claims 1-23 are pending.  

Election/Restrictions
2.	Newly submitted claims 22-23 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: directed to a golf club species (embodied in Fig.’s 34A-34B – paragraph [00186]) distinct from the golf club originally examined (embodied in Fig.’s 15-20)
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 22-23 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
3.	Claims 4 and 14 are objected to because of the following informalities: the recitation of “wherein the non-metal portion comprises a wall extending outward from the non-metal portion within the closed internal volume; wherein the metal portion comprises a rib extending within the closed internal volume” appears to be redundant as base claims 1 and 11, respectively, require the limitations based on amendments 11/9/22.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
4.         The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.         Claims 1-3, 5-6, 9, 11-13, 15-16, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Beach et al (US Pub. No. 2012/0202615) in view of Stites et al. (US Pub. No. 2011/0021284) and further in view of Rice et al. (US Pat. No. 8,197,357) and further in view of Sanford et al. (US Pat. No. 5,665,014). 
As per claims 1-3, 11-13 and 21, Beach et al. teaches a golf club 2 head comprising: a face, a rear opposite the face, a crown, a sole 14 opposite the crown, a heel, and a toe; and an elongated channel 212 extending across a portion of the sole 14 in a heel to toe direction (Fig.’s 13A-H), wherein the elongated channel 212 is recessed from adjacent surfaces of the sole, the elongated channel 212 having a width defined in a front to rear direction; wherein the elongated channel comprises a center portion extending across a center of the sole, a heel portion extending from a heel end of the center portion toward the heel, and a toe portion extending from a toe end of the center portion toward the toe; wherein the elongated channel has a front edge, a rear edge, and a width defined between the front and rear edges, wherein the width of the center portion of the channel is substantially constant (paragraph [0155]; See also Figures 13A-H - front and rear edges are substantially parallel at the center portion of the channel).
Beach et al. does not expressly teach wherein the front and rear edges of the elongated channel are angled away from each other at the heel portion and the toe portion, such that the width of the elongated channel at the heel and toe portions increases from the heel end of the center portion toward the heel and from the toe end of the center portion toward the toe. However, analogous art reference Stites et al. teaches such features to be known in the art (paragraph [0082]; Fig. 10). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to angle away a heel portion and toe portion of the channel of Beach et al. The motivation to combine is to expectantly increase trampoline effect at the heel and toe portions of the face. The proposed modification is considered to have a reasonable expectation of success as Beach et al. contemplates different size and shapes for its channel.  
The combined teaching of Beach et al. and Stites et al., with emphasis on the “angled away” toe and heel portions of secondary reference Stites et al., thus teach wherein a rearward spacing measured from a bottom edge of the face to the front edge of the channel is greater at the center portion than at least one of the toe and heel portions. 
Beach et al. as modified above does not expressly teach wherein the channel comprises a variable depth of recession from the adjacent surfaces of the sole; wherein the depth is greater at the heel portion and toe portion than at the center portion such that the depth of the channel increases from the heel end of the center portion toward to heel, and from the toe end of the center portion toward the toe. However, Beach et al. is directed to providing "increased COR by increasing or enhancing the perimeter flexibility of the striking face 18” via channel 212 (paragraph [0145]-[0146] and goes on to explain that “The location, shape and size of the channel 212 provides an increased or enhanced flexibility to the striking face 18, which leads to increased COR and characteristic time” –paragraph [0150]). Beach expressly teaches a depth of recession “Dg”(Fig.’s 13F, 14F) that can be “from about 10 mm to about 13 mm”. From these collective disclosures, the depth of recession “Dg” is considered a result effective variable for “increased or enhanced flexibility to the striking face 18”. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. As such, at time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to select an optimal depth of recession at the heel and toe portions via routine experimentation. An increased depth of recession will expectantly increase flexibility of the face. This is especially needed for off-center hits at the toe and heel portions contra the naturally large face flexing of the sweet spot positioned at the center. 
Beach et al. does not expressly teach a metal portion adhered to a non-metal portion to define a closed internal volume therebetween, wherein the non-metal portion defines a weight receptacle as claimed. However, Rice et al., directed to the analogous art of golf clubs, teaches the following to be known in the art: a metal portion 30 adhered to a non-metal portion 70 to define a closed internal volume 90 therebetween (column 5, lines 51-67; column 6, lines 1-9), wherein the non-metal portion 70 defines a weight receptacle (“weight port”) configured to receive a removable weight 200 (“weight”), wherein the weight receptacle is oriented in a direction selected from the group consisting of a crown-sole direction, a heel-toe direction, a front-rear direction, and an inclined crown-sole direction (Fig.’s 1-8; column 6). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to combine the non-metal weighting structure of Rice et al., for the expected purpose of customizing cg position to fit a user’s swing. Moreover, structural weight is reduced, freeing up discretionary weight for optimal CG location. The combination has a reasonable expectation of success as the non-metal portion can be easily shaped to be incorporated into the golf club of Beach et al. without compromising the channel or other primary features. 
Lastly, Beach as modified by Rice fails to expressly teach wherein the non-metal portion comprises a wall extending outward from the non-metal portion within the closed internal volume and wherein the metal portion comprises a rib extending within the internal volume such that the wall is adhered to the rib to reinforce the non-metal portion. However, Sanford et al., directed to the analogous art of golf clubs, teaches such features to be known in the art – Fig.’s 15-18; column 5, lines 49-52 “back portion 32 can be formed of plastic”; column 6, lines 22-31. From the disclosure of Sandford et al., it is unclear if golf club portion 82 or 86 is the back-wall / non metal portion of the club head. However, each of these portions have structures that are construed as being both a rib and wall structure. Specifically, structures 80 and 88 are construed as being both a wall and rib extending into the closed internal volume of the club head. As such, Sanford et al. teaches wherein the non-metal portion (82 or 86) comprises a wall (80 or 88) extending outward from the non-metal portion within the closed internal volume and wherein the metal portion (the other of 82 or 86) comprises a rib (the other of 80 or 88) extending within the internal volume such that the wall is adhered to the rib to reinforce the non-metal portion (“strong, accurate interlocking mechanism for joining the two club head portions together” – column 6, lines 28-30). Moreover, each structure 80 and 88 is substantially straight in the vertical plane (Z-axis direction) based on the drawings – Fig.’s 15-17 showing top, front, top views – column 4, lines 37-41. At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to add this feature to the golf club of Beach and Rice. The motivation to combine is to facilitate “strong, accurate interlocking” between the adjoining golf club portions. The proposed combination is considered to have a reasonable expectation of success. Sandford expressly teach wherein the interlocking is accomplished “in combination” with other edge mating configurations. The interlocking features can be conveniently combined via known molding/casting techniques without frustrating the intended purposes of Beach as Rice. Sine the interlocking is accomplished via frictional fit, the difference in material is a non-issue contra welding/molding interlocking of different materials. Finally, examiner emphasizes that the interlocking fitting structures are in addition to the features of Beach and Rice. In other words, the features of Sandford are not modifying a feature of Rice, but rather are adding to the teachings of Beach + Rice. 
With respect to claims 5 and 15, Beach et al. as modified by Stites above teaches the heel and sole portions to be “angled away” with respect to the center portion of the channel. The motivation to combine is the same as stated above. Stites et al. further teaches a substantially square or rectangular cross-section (paragraph [0083]), which is different from the inverted V- cross section of Beach et al. In view of the combined teaching, the cross-sectional shape is different at these heel and toe portions based on the combined teachings. 
With respect to claims 6 and 16, Beach et al. as modified by Stites do not expressly teach wherein the center portion of the channel comprises a substantially semi-circular cross-sectional shape, and the heel portion and the toe portion of the channel comprise a trapezoidal cross-sectional shape. However, per MPEP 2144.04, In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the Federal Courts have held where the configuration of the claimed shape was a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.  In the instant case, nothing in the record substantiates criticality to the cross-sectional shape of the channel. Rather, the shape can be one of a plurality of shapes, neither of which is set forth as significant (See paragraph [00138]). To this extent, the shape of the cross section is considered a matter of design choice which one ordinary skill in the art would have found obvious in the art. 
As per claims 9 and 19, Beach et al. further teaches a channel wall thickness between .7-1.5 mm (paragraph [0155]) but does not appear to disclose a variable thickness such that the wall thickness at the heel is greater than wall thickness of the center portion. However, Beach et al. teaches "increased COR by increasing or enhancing the perimeter flexibility of the striking face 18” via channel 212 (paragraph [0145]-[0146] and goes on to explain that “The location, shape and size of the channel 212 provides an increased or enhanced flexibility to the striking face 18, which leads to increased COR and characteristic time” –paragraph [0150]). Similar to the depth of recession, Beach’s recognition of the wall thickness as a defined variable, in conjunction with the recognition of the channel’s size and shape as being determinative of the face rebounding, the wall thickness is considered a result effective variable for face flexing. In view of MPEP 2144.05, In re Aller, one ordinary skill in the art would have found it obvious to selected an optimal variable wall thickness as claimed through routine experimentation. The expected purpose of such experimentation is to produce a desired face rebound performance while also considering the desired durability of the face and USGA conformance standards. Examiner also cites to analogous art reference Sites et al. as extrinsic evidence supporting this known design feature.  See paragraph [0083] “[T]he wall thickness (T1) is reduced at the channels 140, as compared to the thickness (T2) at other locations of the body, to provide for increased flexibility at the channels 140.” 

6.         Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Beach et al (US Pub. No. 2012/0202615) in view of Stites et al. (US Pub. No. 2011/0021284) and further in view of Rice et al. (US Pat. No. 8,197,357) and further in view of Sanford et al. (US Pat. No. 5,665,014) and even further in view of Bennett et al. (US Pat. No. 8,986,133). 
As per claims 10 and 20, Beach et al. does not expressly teach an access for a hosel interconnection as claimed. However, Bennett et al., directed to the analogous art of golf club heads, teaches the following features to be known in the art: an access 896 (“access bore”) for a hosel interconnection structure is in communication with and intersects the heel portion of elongated channel 882 (Fig. 57; column 25, lines 48-67; column 26, lines 1-11). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to add the access bore of Bennett et al. with Beach et al. As Bennett et al. notes, this combination “reduces the amount of mass that is dedicated to the extra structures by combining the structures” (column 26, lines 8-11). Regarding the claimed increase wall thickness at the area surrounding the access, it is noted that the scaling up of a prior art invention capable of being scaled up does not establish patentability.  See In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976) – MPEP 2144.05.  In the instant case, the access bore is a region that incurs high stresses due to its position near the face, where the ball collides with club speeds over 120 MPH. As such, one ordinary skill in the art would have found it obvious to increase the wall thickness in the surrounding areas of the access to improve durability of the club. 

7.         Claims 1, 5-9, 11 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Beach et al (US Pub. No. 2012/0202615) in view of Stites et al. (US Pub. No. 2011/0021284) and further in view of Lee (US Pat. No. 7,993,216) and further in view of Sanford et al. (US Pat. No. 5,665,014). 
As per claims 1, 7-9, 11 and 17-19, Beach et al. teaches a golf club 2 head comprising: a face, a rear opposite the face, a crown, a sole 14 opposite the crown, a heel, and a toe; and an elongated channel 212 extending across a portion of the sole 14 in a heel to toe direction (Fig.’s 13A-H), wherein the elongated channel 212 is recessed from adjacent surfaces of the sole, the elongated channel 212 having a width defined in a front to rear direction; wherein the elongated channel comprises a center portion extending across a center of the sole, a heel portion extending from a heel end of the center portion toward the heel, and a toe portion extending from a toe end of the center portion toward the toe; wherein the elongated channel has a front edge, a rear edge, and a width defined between the front and rear edges, wherein the width of the center portion of the channel is substantially constant (paragraph [0155]; See also Figures 13A-H - front and rear edges are substantially parallel at the center portion of the channel).
Beach et al. does not expressly teach wherein the front and rear edges of the elongated channel are angled away from each other at the heel portion and the toe portion, such that the width of the elongated channel at the heel and toe portions increases from the heel end of the center portion toward the heel and from the toe end of the center portion toward the toe. However, analogous art reference Stites et al. teaches such features to be known in the art (paragraph [0082]; Fig. 10). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to angle away a heel portion and toe portion of the channel of Beach et al. The motivation to combine is to expectantly increase trampoline effect at the heel and toe portions of the face. The proposed modification is considered to have a reasonable expectation of success as Beach et al. contemplates different size and shapes for its channel.  
The combined teaching of Beach et al. and Stites et al., with emphasis on the “angled away” toe and heel portions of secondary reference Stites et al., thus teach wherein a rearward spacing measured from a bottom edge of the face to the front edge of the channel is greater at the center portion than at least one of the toe and heel portions. 
Beach et al. as modified above does not expressly teach wherein the channel comprises a variable depth of recession from the adjacent surfaces of the sole; wherein the depth is greater at the heel portion and toe portion than at the center portion such that the depth of the channel increases from the heel end of the center portion toward to heel, and from the toe end of the center portion toward the toe. However, Beach et al. is directed to providing "increased COR by increasing or enhancing the perimeter flexibility of the striking face 18” via channel 212 (paragraph [0145]-[0146] and goes on to explain that “The location, shape and size of the channel 212 provides an increased or enhanced flexibility to the striking face 18, which leads to increased COR and characteristic time” –paragraph [0150]). Beach expressly teaches a depth of recession “Dg”(Fig.’s 13F, 14F) that can be “from about 10 mm to about 13 mm”. From these collective disclosures, the depth of recession “Dg” is considered a result effective variable for “increased or enhanced flexibility to the striking face 18”. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. As such, at time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to select an optimal depth of recession at the heel and toe portions via routine experimentation. An increased depth of recession will expectantly increase flexibility of the face. This is especially needed for off-center hits at the toe and heel portions contra the naturally large face flexing of the sweet spot positioned at the center. 
Beach et al. does not expressly teach a metal portion adhered to a non-metal portion as claimed. However, Lee, directed to the analogous art of golf club heads, teaches the following features to be known in the art: non-metal portions 120, 122 formed from a fiber-reinforced polymer material or polymer-based composite material (column 6, lines 50-60) adhered to metal portion 114 to define a closed internal volume therebetween, wherein the metal portion 114 defines an opening 162, 166, wherein a recessed ledge extends around a perimeter of the opening 162 (Best seen in Fig. 7; the recessed ledge being recessed from ridge 188 ), wherein the non-metal portion 120 is adhered to the recessed ledge, wherein the non-metal portion is recessed from adjacent surfaces of the sole (Figures 4-6). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to incorporate the non-metal portion of Lee for the expected purpose of reducing club weight to increase club head speed, while also enabling increased discretionary weighting of the club. The combination has a reasonable expectation of success as the non-metal portion can be easily shaped to be incorporated into the golf club of Beach et al. without compromising the channel or other primary features. 
Lastly, Beach as modified by Lee fails to expressly teach wherein the non-metal portion comprises a wall extending outward from the non-metal portion within the closed internal volume and wherein the metal portion comprises a rib extending within the internal volume such that the wall is adhered to the rib to reinforce the non-metal portion. However, Sanford et al., directed to the analogous art of golf clubs, teaches such features to be known in the art – Fig.’s 15-18; column 5, lines 49-52 “back portion 32 can be formed of plastic”; column 6, lines 22-31. From the disclosure of Sandford et al., it is unclear if golf club portion 82 or 86 is the back-wall / non metal portion of the club head. However, each of these portions have structures that are construed as being both a rib and wall structure. Specifically, structures 80 and 88 are construed as being both a wall and rib extending into the closed internal volume of the club head. As such, Sanford et al. teaches wherein the non-metal portion (82 or 86) comprises a wall (80 or 88) extending outward from the non-metal portion within the closed internal volume and wherein the metal portion (the other of 82 or 86) comprises a rib (the other of 80 or 88) extending within the internal volume such that the wall is adhered to the rib to reinforce the non-metal portion (“strong, accurate interlocking mechanism for joining the two club head portions together” – column 6, lines 28-30). At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to add this feature to the golf club of Beach and Lee. The motivation to combine is to facilitate “strong, accurate interlocking” between the adjoining golf club portions. The proposed combination is considered to have a reasonable expectation of success. Sandford expressly teach wherein the interlocking is accomplished “in combination” with other edge mating configurations. The interlocking features can be conveniently combined via known molding/casting techniques without frustrating the intended purposes of Beach as Lee. Sine the interlocking is accomplished via frictional fit, the difference in material is a non-issue contra welding/molding interlocking of different materials. Finally, examiner emphasizes that the interlocking fitting structures are in addition to the features of Beach and Lee. In other words, the features of Sandford are not modifying a feature of Lee, but rather are adding to the teachings of Beach + Lee. 
With respect to claims 5 and 15, Beach et al. as modified by Stites above teaches the heel and sole portions to be “angled away” with respect to the center portion of the channel. The motivation to combine is the same as stated above. Stites et al. further teaches a substantially square or rectangular cross-section (paragraph [0083]), which is different from the inverted V- cross section of Beach et al. In view of the combined teaching, the cross-sectional shape is different at these heel and toe portions based on the combined teachings. 
With respect to claims 6 and 16, Beach et al. as modified by Stites do not expressly teach wherein the center portion of the channel comprises a substantially semi-circular cross-sectional shape, and the heel portion and the toe portion of the channel comprise a trapezoidal cross-sectional shape. However, per MPEP 2144.04, In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the Federal Courts have held where the configuration of the claimed shape was a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.  In the instant case, nothing in the record substantiates criticality to the cross-sectional shape of the channel. Rather, the shape can be one of a plurality of shapes, neither of which is set forth as significant (See paragraph [00138]). To this extent, the shape of the cross section is considered a matter of design choice which one ordinary skill in the art would have found obvious in the art. 
As per claims 9 and 19, Beach et al. further teaches a channel wall thickness between .7-1.5 mm (paragraph [0155]) but does not appear to disclose a variable thickness such that the wall thickness at the heel is greater than wall thickness of the center portion. However, Beach et al. teaches "increased COR by increasing or enhancing the perimeter flexibility of the striking face 18” via channel 212 (paragraph [0145]-[0146] and goes on to explain that “The location, shape and size of the channel 212 provides an increased or enhanced flexibility to the striking face 18, which leads to increased COR and characteristic time” –paragraph [0150]). Similar to the depth of recession, Beach’s recognition of the wall thickness as a defined variable, in conjunction with the recognition of the channel’s size and shape as being determinative of the face rebounding, the wall thickness is considered a result effective variable for face flexing. In view of MPEP 2144.05, In re Aller, one ordinary skill in the art would have found it obvious to selected an optimal variable wall thickness as claimed through routine experimentation. The expected purpose of such experimentation is to produce a desired face rebound performance while also considering the desired durability of the face and USGA conformance standards. Examiner also cites to analogous art reference Sites et al. as extrinsic evidence supporting this known design feature.  See paragraph [0083] “[T]he wall thickness (T1) is reduced at the channels 140, as compared to the thickness (T2) at other locations of the body, to provide for increased flexibility at the channels 140.” 



8.         Claims 10 and 20 are also rejected under 35 U.S.C. 103 as being unpatentable over Beach et al (US Pub. No. 2012/0202615) in view of Stites et al. (US Pub. No. 2011/0021284) and further in view of Lee (US Pat. No. 7,993,216) and further in view of Sanford et al. (US Pat. No. 5,665,014) and further in view of Bennett et al. (US Pat. No. 8,986,133). 
As per claims 10 and 20, Beach et al. does not expressly teach an access for a hosel interconnection as claimed. However, Bennett et al., directed to the analogous art of golf club heads, teaches the following features to be known in the art: an access 896 (“access bore”) for a hosel interconnection structure is in communication with and intersects the heel portion of elongated channel 882 (Fig. 57; column 25, lines 48-67; column 26, lines 1-11). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to add the access bore of Bennett et al. with Beach et al.. As Bennett et al. notes, this combination “reduces the amount of mass that is dedicated to the extra structures by combining the structures” (column 26, lines 8-11). Regarding the claimed increase wall thickness at the area surrounding the access, it is noted that the scaling up of a prior art invention capable of being scaled up does not establish patentability.  See In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976) – MPEP 2144.05.  In the instant case, the access bore is a region that incurs high stresses due to its position near the face, where the ball collides with club speeds over 150 MPH. As such, one ordinary skill in the art would have found it obvious to increase the wall thickness in the surrounding areas of the access to improve durability of the club. 

9.         Claims 1, 5-6, 8-9, 11, 15-16, 18-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Beach et al (US Pub. No. 2012/0202615) in view of Stites et al. (US Pub. No. 2011/0021284) and further in Sanford et al. (US Pat. No. 5,665,014). 
As per claims 1, 8, 11, 18 and 21, Beach et al. teaches a golf club 2 head comprising: a face, a rear opposite the face, a crown, a sole 14 opposite the crown, a heel, and a toe; and an elongated channel 212 extending across a portion of the sole 14 in a heel to toe direction (Fig.’s 13A-H), wherein the elongated channel 212 is recessed from adjacent surfaces of the sole, the elongated channel 212 having a width defined in a front to rear direction; wherein the elongated channel comprises a center portion extending across a center of the sole, a heel portion extending from a heel end of the center portion toward the heel, and a toe portion extending from a toe end of the center portion toward the toe; wherein the elongated channel has a front edge, a rear edge, and a width defined between the front and rear edges, wherein the width of the center portion of the channel is substantially constant (paragraph [0155]; See also Figures 13A-H - front and rear edges are substantially parallel at the center portion of the channel).
Beach et al. does not expressly teach wherein the front and rear edges of the elongated channel are angled away from each other at the heel portion and the toe portion, such that the width of the elongated channel at the heel and toe portions increases from the heel end of the center portion toward the heel and from the toe end of the center portion toward the toe. However, analogous art reference Stites et al. teaches such features to be known in the art (paragraph [0082]; Fig. 10). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to angle away a heel portion and toe portion of the channel of Beach et al. The motivation to combine is to expectantly increase trampoline effect at the heel and toe portions of the face. The proposed modification is considered to have a reasonable expectation of success as Beach et al. contemplates different size and shapes for its channel.  
The combined teaching of Beach et al. and Stites et al., with emphasis on the “angled away” toe and heel portions of secondary reference Stites et al., thus teach wherein a rearward spacing measured from a bottom edge of the face to the front edge of the channel is greater at the center portion than at least one of the toe and heel portions. 
Beach et al. as modified above does not expressly teach wherein the channel comprises a variable depth of recession from the adjacent surfaces of the sole; wherein the depth is greater at the heel portion and toe portion than at the center portion such that the depth of the channel increases from the heel end of the center portion toward to heel, and from the toe end of the center portion toward the toe. However, Beach et al. is directed to providing "increased COR by increasing or enhancing the perimeter flexibility of the striking face 18” via channel 212 (paragraph [0145]-[0146] and goes on to explain that “The location, shape and size of the channel 212 provides an increased or enhanced flexibility to the striking face 18, which leads to increased COR and characteristic time” –paragraph [0150]). Beach expressly teaches a depth of recession “Dg”(Fig.’s 13F, 14F) that can be “from about 10 mm to about 13 mm”. From these collective disclosures, the depth of recession “Dg” is considered a result effective variable for “increased or enhanced flexibility to the striking face 18”. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. As such, at time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to select an optimal depth of recession at the heel and toe portions via routine experimentation. An increased depth of recession will expectantly increase flexibility of the face. This is especially needed for off-center hits at the toe and heel portions contra the naturally large face flexing of the sweet spot positioned at the center. 
Beach et al. does not expressly teach a metal portion adhered to a non-metal portion to define a closed internal volume therebetween, wherein the non-metal portion comprises a wall extending outward from the non-metal portion within the closed internal volume and wherein the metal portion comprises a rib extending within the internal volume such that the wall is adhered to the rib to reinforce the non-metal portion. However, Sanford et al., directed to the analogous art of golf clubs, teaches such features to be known in the art – Fig.’s 15-18; column 5, lines 49-52 “back portion 32 can be formed of plastic”; column 6, lines 22-31. From the disclosure of Sandford et al., it is unclear if golf club portion 82 or 86 is the back-wall / non metal portion of the club head. However, each of these portions have structures that are construed as being both a rib and wall structure. Specifically, structures 80 and 88 are construed as being both a wall and rib extending into the closed internal volume of the club head. As such, Sanford et al. teaches wherein the non-metal portion (82 or 86) comprises a wall (80 or 88) extending outward from the non-metal portion within the closed internal volume and wherein the metal portion (the other of 82 or 86) comprises a rib (the other of 80 or 88) extending within the internal volume such that the wall is adhered to the rib to reinforce the non-metal portion (“strong, accurate interlocking mechanism for joining the two club head portions together” – column 6, lines 28-30). Moreover, each structure 80 and 88 is substantially straight in the vertical plane (Z-axis direction) based on the drawings – Fig.’s 15-17 showing top, front, top views – column 4, lines 37-41, and wherein the back portions is formed of a fiber-reinforced polymer material or polymer-based composite material (column 5, lines 49-50). At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to add this feature to the golf club of Beach. The motivation to combine is to facilitate “strong, accurate interlocking” between the adjoining golf club portions, wherein the non-metal portion reduced club weight to increase club swing speeds. The proposed combination is considered to have a reasonable expectation of success. Sandford expressly teach wherein the interlocking is accomplished “in combination” with other edge mating configurations. The interlocking features can be conveniently combined via known molding/casting techniques without frustrating the intended purposes of Beach. 
With respect to claims 5 and 15, Beach et al. as modified by Stites above teaches the heel and sole portions to be “angled away” with respect to the center portion of the channel. The motivation to combine is the same as stated above. Stites et al. further teaches a substantially square or rectangular cross-section (paragraph [0083]), which is different from the inverted V- cross section of Beach et al. In view of the combined teaching, the cross-sectional shape is different at these heel and toe portions based on the combined teachings. 
With respect to claims 6 and 16, Beach et al. as modified by Stites do not expressly teach wherein the center portion of the channel comprises a substantially semi-circular cross-sectional shape, and the heel portion and the toe portion of the channel comprise a trapezoidal cross-sectional shape. However, per MPEP 2144.04, In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the Federal Courts have held where the configuration of the claimed shape was a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.  In the instant case, nothing in the record substantiates criticality to the cross-sectional shape of the channel. Rather, the shape can be one of a plurality of shapes, neither of which is set forth as significant (See paragraph [00138]). To this extent, the shape of the cross section is considered a matter of design choice which one ordinary skill in the art would have found obvious in the art. 
As per claims 9 and 19, Beach et al. further teaches a channel wall thickness between .7-1.5 mm (paragraph [0155]) but does not appear to disclose a variable thickness such that the wall thickness at the heel is greater than wall thickness of the center portion. However, Beach et al. teaches "increased COR by increasing or enhancing the perimeter flexibility of the striking face 18” via channel 212 (paragraph [0145]-[0146] and goes on to explain that “The location, shape and size of the channel 212 provides an increased or enhanced flexibility to the striking face 18, which leads to increased COR and characteristic time” –paragraph [0150]). Similar to the depth of recession, Beach’s recognition of the wall thickness as a defined variable, in conjunction with the recognition of the channel’s size and shape as being determinative of the face rebounding, the wall thickness is considered a result effective variable for face flexing. In view of MPEP 2144.05, In re Aller, one ordinary skill in the art would have found it obvious to selected an optimal variable wall thickness as claimed through routine experimentation. The expected purpose of such experimentation is to produce a desired face rebound performance while also considering the desired durability of the face and USGA conformance standards. Examiner also cites to analogous art reference Sites et al. as extrinsic evidence supporting this known design feature.  See paragraph [0083] “[T]he wall thickness (T1) is reduced at the channels 140, as compared to the thickness (T2) at other locations of the body, to provide for increased flexibility at the channels 140.” 

10.         Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Beach et al (US Pub. No. 2012/0202615) in view of Stites et al. (US Pub. No. 2011/0021284) and further in view of Sanford et al. (US Pat. No. 5,665,014) and even further in view of Bennett et al. (US Pat. No. 8,986,133). 
As per claims 10 and 20, Beach et al. does not expressly teach an access for a hosel interconnection as claimed. However, Bennett et al., directed to the analogous art of golf club heads, teaches the following features to be known in the art: an access 896 (“access bore”) for a hosel interconnection structure is in communication with and intersects the heel portion of elongated channel 882 (Fig. 57; column 25, lines 48-67; column 26, lines 1-11). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to add the access bore of Bennett et al. with Beach et al. As Bennett et al. notes, this combination “reduces the amount of mass that is dedicated to the extra structures by combining the structures” (column 26, lines 8-11). Regarding the claimed increase wall thickness at the area surrounding the access, it is noted that the scaling up of a prior art invention capable of being scaled up does not establish patentability.  See In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976) – MPEP 2144.05.  In the instant case, the access bore is a region that incurs high stresses due to its position near the face, where the ball collides with club speeds over 120 MPH. As such, one ordinary skill in the art would have found it obvious to increase the wall thickness in the surrounding areas of the access to improve durability of the club. 



Allowable Subject Matter
11.	Claims 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
12.	Applicant’s arguments with respect to the amended portions of the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “adhesive connection” between non metal and metal portions) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Applicant argues that combining a variable width channel of Beach and Stites with a multi material head and its lap joint connection means (i.e. Rice and Lee) will produce an inoperable golf club. According the applicant the increased face flexi caused by the channel geometry will lead to increased stresses at the connecting portions of the metal and non metal portions and will eventually rupture the lap joint connection. Examiner respectfully disagrees. The interlocking feature of reference Sandford et al. is expressly taught to improve the connecting strength. The increased stresses caused by the trampoline effect are mitigated by this additional connection strength. As such, the operability of the golf club produced by Beach et al. as modified above maintained. 
	

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711